STONE, J.
I fully concur in the conclusion, that bona fide holders of the bonds indorsed by the State in excess of the proper amount, have the same legal and equitable right to share in the million of bonds issued for the purpose of liquidation, as the holders of the indorsed bonds that were not in excess. I hold, that purchasers of such bonds need only look to the indorsements and their recitals, and to the statutes under which they were indorsed. They were not expected to know the length of the road, nor the progress or extent of its completion. The ascertainment of these facts is, by the statutes, confided to the governor; and the certificate by him, embodied in the indorsement, that the requisite proof had been made, is the only evidence a bona fide purchaser need make of the due completion of the road, authorizing the indorsement. I think, also, that no importance is to be attached to the numbers on the bonds. On these questions, I fully concur with the Chief-Justice.
I think the present relators failed to make a case authorizing mandamus, for the following reasons. First: I do not *162think the legislature intended to cast on the governor, or on the State, the imperative duty of conducting litigation, or incurring expense, in determining who are, and who are not, bona fide holders of such indorsed bonds. Second : The relators in the present case do not aver, nor show, that they are bona fide holders of the bonds described in their petition, and they thus fail to show they have a clear legal right to the remedy they invoke. Third: I concur with Judge Manning that, in this form of proceeding, in which only Plock & Co. and the governor are parties to the record, the claims of other bondholders, not parties to this suit, can not be pronounced Upon.
My individual opinion, however, is, that only bona fide holders of the bonds indorsed for the Alabama and Chattanooga Railroad Company, have any right to share in the million of new issue. I intimaté no opinion as to how the conflicting claims of the several bondholders are to be adjusted.